Per Curiam.

An executor is entitled to compensation for his risk, trouble and expenses ; and that should be fixed at a commission of five per cent upon actual receipts, and no more, as a general rule. This rule has not been departed from since the case of Granberry v. Granberry, 1 Wash. 246. unless it passed without notice; but expenses may or may not be allowed, as shall be reasonable, according to circumstances. The executor, in this case, was not bound to make the exchange; and the estate should not pay for it; since, if the bonds had been transferred, no commission on them would have been allowed.